DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ABIMBOLA ORUKOTAN,
                             Appellant,

                                     v.

                THE AGENCY FOR PERSONS WITH
  DISABILITIES, a State of Florida agency, and STATE OF FLORIDA,
         AGENCY FOR HEALTH CARE ADMINISTRATION.
                              Appellees.

                               No. 4D17-2860

                                [May 9, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE 17-014276.

   Abimbola Orukotan, Hollywood, pro se.

   S.J., Hollywood, pro se, Amicus Curiae.

   Lisa Kuhlman, Senior Attorney, Tallahassee, for appellee, Agency for
Persons with Disabilities.

  Tracy Cooper George, Chief Appellate Counsel, and Nicholas A. Merlin,
Senior Attorney, Tallahassee, for appellee, Agency for Health Care
Administration.

PER CURIAM.

   We affirm the trial court’s order denying a temporary restraining order
but remand for the trial court to include language on relocation as
intended by the Court and agreed upon by the parties.

   Affirmed in part, and remanded for proceedings consistent with this
opinion.

GERBER, C.J., MAY and KLINGENSMITH, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2